                    EXHIBIT 2




Case: 18-41932   Doc# 25-3   Filed: 10/17/18   Entered: 10/17/18 17:19:28   Page 1 of
                                         10
                                                                              1
     Dennis Murray - Highly Confidential - Attorneys' Eyes Only - June 20, 2018



 1                     CAUSE NO. DC-16-12593
 2      GENBAND MANAGEMENT         * IN THE DISTRICT COURT
        SERVICES CORPORATION,      *
 3                                 *
           Plaintiff,              *
 4                                 *
        VS.                        *
 5                                 *
        COEFFICIENT, LLC and       *
 6      TELEFFICIENT, LLC,         *
                                   *
 7                                 *
           Defendants/             *
 8         Counter- Plaintiffs     *
                                   * DALLAS COUNTY, TEXAS
 9      VS.                        *
                                   *
10      GENBAND MANAGEMENT         *
        SERVICES CORPORATION,      *
11      GENBAND HOLDINGS COMPANY, *
        and GENBAND US, LLC,       *
12                                 *
           Counter-Defendants.     * 116TH JUDICIAL DISTRICT
13
14   ********************************************************
15               ORAL AND VIDEOTAPED DEPOSITION OF
16                         DENNIS MURRAY
17          HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
18                        JUNE 20TH, 2018
19                           VOLUME 1
20   ********************************************************
21             ORAL AND VIDEOTAPED DEPOSITION OF DENNIS
22   MURRAY, produced as a witness at the instance of the
23   DEFENDANT/COUNTER-PLAINTIFFS, and duly sworn, was taken
24   in the above-styled and numbered cause on the 20th of
25   June, 2018, from 10:12 a.m. to 2:46 p.m., before TAMMY




                                    Dickman Davenport, Inc
                 214.855.5100      www.dickmandavenport.com        800.445.9548
Case: 18-41932    Doc# 25-3     Filed: 10/17/18   Entered: 10/17/18 17:19:28   Page 2 of
                                            10
                                                                              2
     Dennis Murray - Highly Confidential - Attorneys' Eyes Only - June 20, 2018



 1   LEA STAGGS, CSR in and for the State of Texas, reported
 2   by machine shorthand, at the law offices of Baker Botts,
 3   2001 Ross Avenue, Suite 1100, Dallas, Texas pursuant to
 4   the Texas Rules of Civil Procedure and the provisions
 5   stated on the record or attached hereto.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                    Dickman Davenport, Inc
                 214.855.5100      www.dickmandavenport.com        800.445.9548
Case: 18-41932    Doc# 25-3     Filed: 10/17/18   Entered: 10/17/18 17:19:28   Page 3 of
                                            10
                                                                              3
     Dennis Murray - Highly Confidential - Attorneys' Eyes Only - June 20, 2018



 1                     A P P E A R A N C E S
 2   FOR THE PLAINTIFF/COUNTER-DEFENDANTS:
          Jonathan Rubenstein, Esq.
 3        BAKER BOTTS, L.L.P.
          2001 Ross Avenue
 4        Suite 1100
          Dallas, Texas 75201-2980
 5        214.953.6610
          jonathan.rubenstein@bakerbotts.com
 6
 7
     FOR THE DEFENDANT/COUNTER-PLAINTIFFS:
 8        Tyler J. Bexley, Esq.
          REESE MARKETOS, LLP
 9        750 N. Saint Paul Street
          Suite 600
10        Dallas, Texas 75201
          214.382.9810
11        tyler.bexley@rm-firm.com
12
13   ALSO PRESENT:
          Wayne Rennke - Videographer
14        Allie Smith
          Lisa Miadzvedskaya - Summer associate
15        Kirstie Wallace - Summer associate
16
17
18
19
20
21
22
23
24
25




                                    Dickman Davenport, Inc
                 214.855.5100      www.dickmandavenport.com        800.445.9548
Case: 18-41932    Doc# 25-3     Filed: 10/17/18   Entered: 10/17/18 17:19:28   Page 4 of
                                            10
                                                                              4
     Dennis Murray - Highly Confidential - Attorneys' Eyes Only - June 20, 2018



 1                                      INDEX
                                                                          PAGE
 2   Appearances.....................................                          3
 3   Exhibit List....................................                          5
 4   Stipulations....................................                      --
 5   DENNIS MURRAY:
 6         EXAMINATION BY MR. BEXLEY..................                         8
 7         EXAMINATION BY MR. RUBENSTEIN..............                    176
 8         FURTHER EXAMINATION BY MR. BEXLEY..........                    183
 9

10   Signature and Changes...........................                     185
11

12   Reporter's Certificate..........................                     187
13

14

15                    REQUESTED DOCUMENTS/INFORMATION
16                                     (None)
17

18                            CERTIFIED QUESTIONS
19                                     (None)
20

21

22

23

24

25




                                    Dickman Davenport, Inc
                 214.855.5100      www.dickmandavenport.com        800.445.9548
Case: 18-41932    Doc# 25-3     Filed: 10/17/18   Entered: 10/17/18 17:19:28       Page 5 of
                                            10
                                                                              5
     Dennis Murray - Highly Confidential - Attorneys' Eyes Only - June 20, 2018



 1                                    EXHIBITS

 2   NO.     DESCRIPTION                                                  PAGE

 3   60      E-mail exchange from Brian Noel to Dennis

 4           Murray, among others, dated July 2013....                     43

 5   61      E-mail exchange between Dennis Gantt and

 6           Dennis Murray, among others, dated July

 7           2013.....................................                     65

 8   62      E-mail from Felipe Gonzalez to Sanjay

 9           Bhatia, Dennis Murray, and Bert Valdes,

10           dated 2/4/14.............................                     99

11   63      E-mail exchange between Dennis Gantt and

12           Dennis Murray, dated January 2016........                    111

13   64      E-mail exchange between Dennis Murray and

14           Murat Armbruster, dated January 2016.....                    114

15   65      E-mail exchange between Charles Oscarson

16           and Dennis Gantt, among others, dated

17           August of 2015...........................                    131

18   66      E-mail exchange between Dennis Murray and

19           Daryl Raiford, among others, dated

20           January 2016.............................                    118

21   67      E-mail exchange between Dennis Murray and

22           Dennis Gantt, dated 9/3/15...............                    135

23   68      E-mail exchange between Randy Lyon,

24           Dennis Murray, and Dennis Gantt, dated

25           August of 2015...........................                    138




                                    Dickman Davenport, Inc
                 214.855.5100      www.dickmandavenport.com        800.445.9548
Case: 18-41932    Doc# 25-3     Filed: 10/17/18   Entered: 10/17/18 17:19:28    Page 6 of
                                            10
                                                                              6
     Dennis Murray - Highly Confidential - Attorneys' Eyes Only - June 20, 2018



 1   69      E-mail exchange between Randy Lyon,

 2           Dennis Murray, and Dennis Gantt, dated

 3           August 2015..............................                    143

 4   70      E-mail exchange between Dennis Murray,

 5           Mark Pugerude, and Steven Bruny, dated

 6           March 2014...............................                    152

 7   71      E-mail exchange between Dennis Murray,

 8           Murat Armbruster, among others, dated

 9           April 2014...............................                    156

10   72      E-mail exchange between Dennis Murray,

11           Steven Bruny, among others, dated April

12           2015.....................................                    160

13   73      E-mail exchange between Dennis Murray,

14           Daryl Raiford, among others, dated

15           February 2016............................                    165

16   74      E-mail exchange between Dennis Murray and

17           Murat Armbruster, dated February 2016....                    167

18

19

20                      PREVIOUSLY MARKED EXHIBITS

21   33      E-mail from Mr. Bruny to Dennis Murray

22           and Mary Alice Noonan, dated January 6,

23           2015.....................................                     31

24   40      Document titled:          AT&T 1AESS Switch

25           Removal Program Agreement................                     86




                                    Dickman Davenport, Inc
                 214.855.5100      www.dickmandavenport.com        800.445.9548
Case: 18-41932    Doc# 25-3     Filed: 10/17/18   Entered: 10/17/18 17:19:28    Page 7 of
                                            10
                                                                              7
     Dennis Murray - Highly Confidential - Attorneys' Eyes Only - June 20, 2018



 1   44      E-mail exchange between Mark Pugerude and

 2           David Walsh, dated October 2015..........                    105

 3   45      E-mail exchange between from William Lebo

 4           to Mark Pugerude, dated 2/27/14..........                    149

 5   49      E-mail exchange between Dennis Murray and

 6           Steven Bruny, dated July 2014............                    157

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                    Dickman Davenport, Inc
                 214.855.5100      www.dickmandavenport.com        800.445.9548
Case: 18-41932    Doc# 25-3     Filed: 10/17/18   Entered: 10/17/18 17:19:28    Page 8 of
                                            10
                                                                 8 (Pages 8 to 11)
   Dennis Murray - Highly Confidential - Attorneys' Eyes Only - June 20, 2018

                                                                8                                                               10
     1                PROCEEDINGS                                     1        A. Forty.
     2              THE VIDEOGRAPHER: We're on the video              2        Q. Did you review them all yesterday or some of
     3   record at 10:12 a.m. Beginning Media No. 1 of the            3    them prior to coming in yesterday?
     4   videotaped deposition of Dennis Murray. Today's date is      4        A. Just yesterday.
     5   June 20th, 2018. If the attorneys present would please       5        Q. Have you ever given a deposition before?
     6   state their appearance for the record, as well as any        6        A. No, I have not.
     7   agreements, after which the court reporter would please      7        Q. I'm sure your counsel has gone over a few of
     8   swear in the witness.                                        8    the basic rules, but I'm just going to go through some
     9              MR. RUBENSTEIN: Jonathan Rubenstein from          9    ground rules so we're on the same page. The first one
    10   Baker Botts on behalf of the GENBAND entities and the        10   is, as you can see and as I'm sure you knew, there's a
    11   witness. And with me today is Allie Smith and one of         11   court reporter taking down everything I ask and
    12   our summer associates Lisa Miadzvedskaya.                    12   everything you answer. So you'll have to give verbal
    13              MR. BEXLEY: Tyler Bexley. I represent             13   answers to everything. Not head nods and shakes. And
    14   the Defendants and Counter-Plaintiffs CoEfficient and        14   you can't say "uh-huh" or "uh-uh" because that won't get
    15   TelEfficient.                                                15   captured by the court reporter.
    16                 DENNIS MURRAY,                                 16       A. Yes.
    17   Having been first duly sworn, testified as follows:          17       Q. Is that okay?
    18                   EXAMINATION                                  18       A. Yes.
    19   BY MR. BEXLEY:                                               19       Q. And, again, because she's taking everything
    20       Q. Good morning, sir.                                    20   down, even if you anticipate where I'm going with the
    21       A. Good morning.                                         21   question, I'll ask that you let me complete the full
    22       Q. Please state your full name for the record.           22   question before you answer. Minimize interruptions.
    23       A. Dennis Arthur Murray.                                 23   And I'll extend you the same courtesy and -- and do my
    24       Q. And what is your business address, Mr. Murray?        24   best not to say anything until you finish your answer.
    25       A. 1602 Castlebar, McHenry, Illinois.                    25   Is that okay?


                                                                9                                                               11
     1      Q. What is your home address?                             1        A. Yes.
     2      A. The same.                                              2        Q. And you also understand that if you need a
     3      Q. Okay. Do you work out of your house?                   3    break at any time, for any reason, just let me know and
     4      A. I do.                                                  4    -- and you can take a break?
     5      Q. You understand you're here today to testify            5        A. Yes.
     6   regarding a lawsuit between GENBAND and my clients,          6        Q. The only thing I ask is if there's a pending
     7   CoEfficient and TelEfficient?                                7    question, you answer the question before taking a break.
     8      A. Yes.                                                   8    Is that okay?
     9      Q. You understand you're here under oath as if            9        A. Yes.
    10   you were testifying before a jury and a court?               10       Q. And, lastly, if I ask a question and you don't
    11      A. Yes.                                                   11   understand what I've asked, will you just let me know
    12      Q. And you understand that what you say here              12   and I'll try to rephrase it?
    13   today may be played or used in front of a jury in court?     13       A. Yes.
    14      A. Yes, I do.                                             14       Q. Okay. What is your current employer?
    15      Q. What did you do to prepare for your deposition         15       A. Ribbon Communications.
    16   today?                                                       16       Q. And what is Ribbon Communications?
    17      A. Spent some time yesterday with our lawyers,            17       A. A communications company. Formerly Sonus and
    18   Jonathan and Allie.                                          18   GENBAND merged together this year to become Ribbon
    19      Q. About how long did you spend with them?                19   Communications.
    20      A. About three hours total.                               20       Q. What's your title?
    21      Q. Was that the first time you had met with them?         21       A. Sales leader for the AT&T account.
    22      A. Yes.                                                   22       Q. And before the merger, you were employed by
    23      Q. Did you review any documents?                          23   GENBAND?
    24      A. Yes.                                                   24       A. Yes.
    25      Q. Approximately how many?                                25       Q. What was your title at GENBAND?


                                               Dickman Davenport, Inc
                   214.855.5100               www.dickmandavenport.com                       800.445.9548
Case: 18-41932        Doc# 25-3           Filed: 10/17/18           Entered: 10/17/18 17:19:28                Page 9 of
                                                      10
                                                               30 (Pages 96 to 99)
   Dennis Murray - Highly Confidential - Attorneys' Eyes Only - June 20, 2018

                                                             96                                                                      98
     1   someone at GENBAND made the decision to bring                1      Q. Bessel. Nate or Nathan?
     2   TelEfficient into the fold to provide another option to      2      A. Uh-huh.
     3   AT&T to discuss, right?                                      3      Q. Yes?
     4      A. I think I testified: I think it was around             4      A. Yes.
     5   2013, yes.                                                   5      Q. Okay. Do you know if AT&T used any of the
     6      Q. And then about a year after that, in June              6   financial modeling or energy credit information that
     7   2014, after TelEfficient has worked with GENBAND on some     7   GEN- -- that TelEfficient presented?
     8   energy credits and financing information to present to       8             MR. RUBENSTEIN: Objection, form.
     9   GENBAND, AT&T subsequently decides to close the 1A deal      9      A. Explain your question again.
    10   with GENBAND, right?                                        10      Q. (BY MR. BEXLEY) Yes. Do you know if AT&T
    11            MR. RUBENSTEIN: Objection, form.                   11   used, in any way, the financial modeling and energy
    12      A. Can you discuss the linkage you just made in          12   credit information that TelEfficient presented to AT&T?
    13   that long sentence?                                         13      A. I know they reviewed the financial
    14      Q. (BY MR. BEXLEY) Yeah. So after -- about a             14   information. I don't know how they used it.
    15   year and a half or a year and change after TelEfficient     15      Q. You've never had a discussion of whether they
    16   was brought into the fold -- that's the sequence, the       16   used it on the 1A or any other project?
    17   time period when the AT&T deal for 1A closed with           17      A. No.
    18   GENBAND, right?                                             18      Q. Do you know if they applied for energy
    19      A. Yes.                                                  19   credits?
    20      Q. Do you believe TelEfficient brought any value         20      A. They do every day.
    21   to GENBAND in helping to close the 1A deal with AT&T?       21      Q. Have you had any specific discussions around
    22      A. Ask -- ask that again or clarify that                 22   the energy credits that AT&T applied for or received in
    23   question.                                                   23   connection with the 1A deal?
    24      Q. Do you -- do you personally believe that              24      A. I may have, but I believe it's prior to
    25   TelEfficient brought any value to GENBAND in helping to     25   closing the deal. I'm not sure that we've talked about


                                                             97                                                                      99
     1   close the 1A deal with AT&T?                                 1   any after.
     2      A. In helping to close the deal, no.                      2      Q. Who is Felipe Gonzalez?
     3      Q. What about in helping to facilitate or                 3      A. AT&T.
     4   continue discussions relating to the deal?                   4      Q. He works for AT&T?
     5      A. Yes. I think that there was significant value          5      A. Uh-huh.
     6   in TelEfficient in what we could bring to AT&T for           6      Q. He doesn't work for GENBAND?
     7   multiple programs.                                           7      A. Oh, there's two Felipe Gonzalez.
     8      Q. Do you know if AT&T shared that perception?            8      Q. Okay.
     9   That TelEfficient brought some sort of value to the          9      A. There's one at AT&T. We also have one at --
    10   programs?                                                   10      Q. Okay.
    11      A. I -- I thought at times that they did, but not        11      A. -- at GENBAND.
    12   certain in the end.                                         12      Q. So I'm -- I'm looking at a Felipe Gonzalez at
    13      Q. And have you ever had specific discussions            13   GENBAND. What does he do for GENBAND or Ribbon now?
    14   with anyone at AT&T about what type of value                14      A. I think he's sales.
    15   TelEfficient may or may not bring to them?                  15      Q. Does he work with AT&T sales?
    16      A. Probably, yes.                                        16      A. Not my AT&T. But, I think, international,
    17      Q. Would those have been with Mr. Watson?                17   yes.
    18      A. Perhaps, yes.                                         18      Q. Do you recall discussing the 1A deal and
    19      Q. Among some of the other folks that you                19   TelEfficient's role in that deal with Mr. Gonzalez,
    20   mentioned?                                                  20   ever?
    21      A. Right. Right.                                         21      A. Perhaps.
    22      Q. The Gregs? Johnson and Smith?                         22            (Exhibit 62 marked.)
    23      A. Exactly, right. Yes.                                  23      Q. (BY MR. BEXLEY) I'm handing you a document
    24      Q. And Polly -- is it Bessel?                            24   I've marked as Exhibit 62. So this is an e-mail from
    25      A. Bessel.                                               25   Felipe Gonzalez to a gentleman named Sanjay Bhatia, you,


                                               Dickman Davenport, Inc
                   214.855.5100               www.dickmandavenport.com                          800.445.9548
Case: 18-41932         Doc# 25-3          Filed: 10/17/18           Entered: 10/17/18 17:19:28                       Page 10
                                                     of 10
